oA ND nA BW NH —

NY NM NY NY NY NY NY ND YB KH RB Bae ese Se ese we ww
on DNA FP WYN SHS Do DBnN DAWN BP WN KF OO

q

 

pase 2:18-cr-00121-PSG Document 200 Filed 10/29/19 Page1lof6 Page ID #:1215

Ambrosio E. Rodriguez

SBN 200880

The Rodriguez Law Group

626 Wilshire Blvd., Suite 900

Los Angeles, California 90017

Phone 213.995.6767 | Fax 213.995.6368
aer@aerlawgroup.com

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA Case No.: CR 18-00121 SJO
Plaintiff,
VS. DEFENDANT CARLOS MIGUEL
CARLOS MIGUEL FERNANDEZ, FERNANDEZ’S EX PARTE
APPLICATION TO CONTINUE
Defendant
MOTIONS SCHEDULE AND TRIAL;
DECLARATION OF COUNSEL

TO THE CLERK OF THIS HONORABLE COURT, PARTIES AND COUNSEL:
Defendant, Carlos Miguel Fernandez, by his counsel hereby applies ex parte
for an order continuing the current schedule for motions, pretrial conference, and

trial. The continuance is being sought because Defendant’s counsel was assigned

DEFENDANT CARLOS MIGUEL FERNANDEZ’S EX PARTE APPLICATION TO CONTINUE MOTIONS
SCHEDULE AND TRIAL; DECLARATION OF COUNSEL - |

 

 
So man HD HA BW NY

NO NO NO NYO NH NO NY ND HD KS ee S&S ee ee He He ee
oN ND nN BPW NO —&§ OD OO DOWwA KDA Wn BR WO NNO KF OC

 

Case 2:18-cr-00121-PSG Document 200 Filed 10/29/19 Page 2of6 Page ID #:1216

out for a fifteen court-day trial (excluding jury deliberations) for attempted murder
and aggravated mayhem in the Los Angeles County Superior Court in Compton.

As set forth in his attached declaration, counsel for Defendant sought a

continuance of that trial until after trial had been completed in this case, but that
request was denied by the state court trial judge. Counsel’s trial obligations will
make it impossible for him to be involved in pretrial motions practice, pretrial

conferences, or trial pursuant to the schedule as presently set in this case.
Defendant requests that this Court the trial from November 12, 2019 to December
3, 2019.

This application is based on the record in this case, the points and authorities
below, the Declaration of Ambrosio Rodriguez, as well as additional argument,

evidence and authority the court may deem necessary.

Respectfully submitted this 29th day of October “|

 

ope a uez
ney fo \Defi dant
(Jas gs Miguel} Fernandez

DEFENDANT CARLOS MIGUEL FERNANDEZ’S EX PARTE APPLICATION TO CONTINUE MOTIONS
SCHEDULE AND TRIAL; DECLARATION OF COUNSEL - 2

 

 
oD NH WH Bh WY YP &

NO NO NY NY WN NY NY NY NO & S&S ee we oe He He ee
oN DN FF WN SHY DO OH DW MN BR WH NH KH OO

 

Case 2:18-cr-00121-PSG Document 200 Filed 10/29/19 Page 3of6 Page ID #:1217

POINTS AND AUTHORITIES IN SUPPPORT OF EX PARTE

APPLICATION FOR ORDER TO CONTINUE TRIAL

I. INTRODUCTION
Defendant Carlos Miguel Fernandez is respectfully seeking to continue the

schedule for motions, the pretrial conference and the trial because his counsel,
Ambrosio E. Rodriguez will be unavailable for during the time period set for
pretrial motions and trial itself. Mr. Rodriguez is currently engaged in trial as
counsel for the defendant in a Los Angeles County Superior Court case for
attempted murder and aggravated mayhem case. The Government opposes this
request for continuance.

Il. FACTS RELEVANT TO THIS APPLICATION

The current trial is set to commence on November 12, 2019. This schedule was
set via court order on April 18, 2019 pursuant to a stipulation of the parties entered
on April 17, 2019. (Docket Nos. 149, 150.) On Tuesday, October 22, 2019 the
Government filed motions in limine to admit defendant statements and to admit
firearms records. (Docket Nos. 187, 186.) On October 24, 2019 Counsel for
Defendant received an automated email from the Court’s ECF email system
indicating that Defendant Oscar Maravilla Camacho, Jr. is scheduled to change his
plea on Monday, November 4, 2019. (Docket No. 194.)

On Monday, October 28, 2019, Mr. Rodriguez appeared in Los Angeles County
Superior Court in Compton on day 8 of 10 for an attempted murder and aggravated
mayhem case that the District Attorney’s Office has indicated it believes will take
fifteen court days to try. (See Rodriguez Decl.) Mr. Rodriguez requested a
continuance of that trial based on the motion and trial schedule in this matter and
both the judge who assigned the case to a department (Honorable Schultz) and the
trial judge (Honorable Lara Watson) denied this request. (See Rodriguez Decl.,
Exhibits B and C.)

DEFENDANT CARLOS MIGUEL FERNANDEZ’S EX PARTE APPLICATION TO CONTINUE MOTIONS
SCHEDULE AND TRIAL; DECLARATION OF COUNSEL - 3

 

 
OFAN HD MN BW PO

YN NY NN NY NY ND ND B&B Be ee se He ew He oY we
oN DYN FF WN S|§ DO wn ANH BwWNHO KS

cr

ase 2:18-cr-00121-PSG Document 200 Filed 10/29/19 Page 4of6 Page ID #:1218

Ill. THIS COURT HAS DISCRETION TO GRANT A CONTINUANCE

It is a “well settled principle that a district court has broad discretion to manage
its own calendar.” United States v. Batiste, 868 F.2d 1089 (9th Cir. 1989). The
defense submits that the facts at hand strongly support a continuance of the
motions schedule and trial in this case. With Mr. Rodriguez being engaged in trial
at least until the 15t of November, it will be impossible for him to determine if co-
defendant Maravilla Camacho’s plea will have any impact on Defendant’s case,
prepare for the motions presently on file, determine if defense motions in limine
are appropriate, prepare those motions, conduct adequate trial preparation, and then
conduct a trial consistent with Defendant’s Sixth Amendment right to competent
representation. Defendant is requesting a continuance of only a few weeks until
the end of November and this Court should exercise its discretion in granting the
same.

IV. CONCLUSION

For the reasons set forth above, Defendant respectfully requests that this Court
continue his trial for a short period with motions being heard on November 25,

2019 and trial commencing on December 3, 2019.

Dated this 29th day of October 2019. Pr A /F
7 (amor off Bikes
Attorn fendant

Carlos Miguel Fernandez

DEFENDANT CARLOS MIGUEL FERNANDEZ’S EX PARTE APPLICATION TO CONTINUE MOTIONS
SCHEDULE AND TRIAL; DECLARATION OF COUNSEL - 4

 

 

 
oOo AN HD HA BW YN &

NO NY NY YN NY NY NY NY NH KH Be Be ee ee Se Se eee
on ND nA FP W NH K& OD CO WHA ADA NW BW bw KF OC

 

Case 2:18-cr-00121-PSG Document 200 Filed 10/29/19 Page5of6 Page ID #:1219

DECLARATION OF AMBROSIO RODRIGUEZ

I, Ambrosio E. Rodriguez declare as follows:

 

1. I am attorney licensed to practice law in the State of California and before
this Honorable Court;

2. I am the attorney of record for Defendant Carlos Miguel Fernandez and have
been actively involved on his behalf in all aspects of this criminal litigation;

3. On October 28, 2019 I appeared in the Los Angeles County Superior Court
in Compton in the case of People of California v. Andrew Dunger and
Carolina Rojas, case number TA145652. I represent Ms. Carolina Rojas. My
client and the co-defendant are charged with a violation of California Penal
Code Section 664/187 attempted murder and California Penal Code Section
205 aggravated mayhem. Both counts carry a life term;

4. On October 28, 2019, the case was set as day 8 of 10 for trial. Previous to
appearing on October 28th, 2019 a motion to continue pursuant to California
Penal Code Section 1050 was timely filed in order to continue the case so
that I could be available to begin United States of America v. Carlos
Fernandez, et. al., Case Number CR 18-00121 SJO on November 12th,
2019. (See Exhibit A);

5. My initial request was made to The Honorable Michael Schultz, the judge in
charge of assigning cases to trial departments on that date. Judge Schultz
denied my request. (See Exhibit B);

6. When the case was assigned to a trial department, I again renewed my
request before Judge Watson, and it was again denied. (See Exhibit C);

7. The Los Angeles County District Attorney’s Office estimates that the trial in
that case will require fifteen court days, excluding jury deliberations;

8. Without a continuance, I will be unable to complete trial in the state court

case and also prepare for trial in this matter. Moreover, I will not be able to

DEFENDANT CARLOS MIGUEL FERNANDEZ’S EX PARTE APPLICATION TO CONTINUE MOTIONS
SCHEDULE AND TRIAL; DECLARATION OF COUNSEL - 5

 

 
Oo AN HD WH BW NO

NO NY NY NY NY NY NY WN NY KH HB HH Se ee ee Be me ee
ea ND nN BPW NYO KH OD OO Dn KH vA RW PO KH OC

 

Case 2:18-cr-00121-PSG Document 200 Filed 10/29/19 Page6éof6 Page ID #:122)

conduct a trial in this matter that would afford my client his Sixth
Amendment right to competent representation by counsel;

9. The Government has stated that it will oppose this ex parte application for a

continuance.

I declare under penalty of perjury that the foregoing is true and correct to the
best of my ability.
426
fon LA
J brost E Rosriguez

torgey for'Defendant

Carlos Miguel Fernandez

Dated this 29th day of October 2019

DEFENDANT CARLOS MIGUEL FERNANDEZ’S EX PARTE APPLICATION TO CONTINUE MOTIONS
SCHEDULE AND TRIAL; DECLARATION OF COUNSEL - 6

 

 
